Citation Nr: 1814889	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to a higher initial rating for degenerative arthritis of the lumbar spine, in excess of 0 percent from June 25, 2002, in excess of 10 percent from January 4, 2005, and in excess of 30 percent from May 23, 2014.  

6.  Entitlement to a higher initial rating for left lower extremity radiculopathy. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Alexandra A. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served in the Army Reserves from October 29, 1984 to August 1, 2000.  Verified periods of active duty for training (ADT) and inactive duty for training (IADT) include, in relevant part, ADT from July 7, 1996 to July 20, 1996; from April 26, 1997 to April 27,1997, and on May 28, 1998.  No periods of ADT or IADT were shown after May 28, 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2005, October 2005, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Veteran testified at a Board Central Office hearing in May 2012.  The hearing transcript is of record.  While the Veterans Law Judge who conducted the May 2012 hearing is no longer at the Board, the Veteran appeared at another Board hearing before the undersigned Veterans Law Judge in August 2017 and had the opportunity to testify on the issues currently before the Board.  The August 2017 hearing transcript is also of record. 

The case was remanded for further development in May 2013 and July 2016.  The requested development has been completed; however, the Board finds that an additional remand is necessary to address several issues on appeal prior to disposition of the claim.    

The issues of entitlement to service connection for a cervical spine disability, hypertension, bilateral carpal tunnel syndrome, a bilateral knee disability and entitlement to higher initial ratings for degenerative arthritis of the lumbar spine and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

The record shows that the Veteran has been in receipt of a 70 percent rating for service-connected posttraumatic stress disorder for the entire rating period.  The Veteran is additionally service-connected for degenerative joint disease of the lumbar spine and left lower extremity radiculopathy.  He had a combined 70 percent rating from June 2002 and an 80 percent rating from January 2005.  For the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to her service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2018).  The Board finds that for the entire rating period, the Veteran has not been able to secure and follow gainful or more than marginal employment due to her service-connected disabilities. 

With regard to the Veteran's educational and employment history, the record shows that the Veteran previously worked as a nurse, but has been unemployed since 2002 due to a combination of psychiatric and physical disabilities.

The weight of the evidence shows that the Veteran is not capable of maintaining gainful employment due to her service-connected disabilities.  A January 2016 VA psychiatric examination indicates that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and mood.  Her symptoms included difficulty adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships.  A May 2014 VA examination of the spine noted that the Veteran was deemed to be disabled through the Social Security Administration.  She had difficulty with lifting and walking due to her back disability.  The VA examiner indicated that the condition would not impact sedentary employment, but the Veteran had also reported that during the last 12 month period, she had eight weeks of bed rest recommended by her physicians.  

The Veteran submitted a private November 2017 Employability Evaluation completed by S.M., a Certified Vocational Rehabilitation Counselor.  S.M. identified the Veteran's service-connected disabilities and described her documented medical history as it related to her service-connected disabilities in detail.  S.M. interviewed the Veteran and described her functional restrictions.  She opined that Veteran's was not employable based on her well-documented pain complaints and accompanying PTSD symptoms, noting severe daily pain, inability to concentrate, anger management issues, and inability to get along well in the work place with fellow worker and supervisors.  The Board finds that the November 2017 opinion is probative and is supported by the medical and lay evidence of record.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities and a TDIU is warranted for the entire appeal period.  


ORDER

A TDIU is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2018).  

The evidence of record includes October 2015 a VA opinion addressing whether hypertension was proximately due to or the result of a service-connected musculoskeletal condition.  However, the examiner does not address whether hypertension was "aggravated" by a service-connected disability, to include a service-connected psychiatric disability.  The Veteran contends in Board hearing testimony that her bilateral knee disabilities are aggravated by her service-connected lumbar spine.  An October 2015 a VA opinion indicates that current right knee osteoarthritis is less likely than not due to any radiculopathy of the left lower extremity associated with the spine, but did not address whether either the left or right lower extremities were aggravated by a service-connected lumbar spine disability.  The Board finds, therefore, that a remand for a supplemental medical opinion is necessary.  

During August 2017 Board hearing testimony, the Veteran indicated that she continued to receive current treatment through Georgia Pain and Spine Care, and she and her representative indicated that those records needed to be updated.  Thus, the Board finds that a remand is necessary to obtain the outstanding medical evidence.  

The record shows that the Veteran was initially seen for complaints relating to carpal tunnel syndrome after a September 1996 motor vehicle accident which also resulted in injury to the cervical spine.  A June 2012 treatment report from Georgia Pain and Spine Care indicates that the Veteran had radiation of cervical spine pain into both hands.  She had a carpal tunnel release with no significant relief; thus, her pain was probably cervicogenic in origin.  Because evidence of record indicates that claimed carpal tunnel syndrome and upper extremity symptoms may be related to the Veteran's cervical spine disability, a decision on that issue will be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization from the Veteran, the AOJ should request updated treatment records from Georgia Pain and Spine Care.

2. The AOJ should obtain a supplemental medical opinion from the October 2015 VA examiner or other appropriate examiner to address whether the Veteran's hypertension was caused or aggravated by a service-connected disability.

Specifically, the examiner is asked to provide an opinion that addresses whether it at least as likely as not that the Veteran's hypertension was caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected PTSD, or a lumbar spine disability with radiculopathy? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion and should provide a discussion of the facts and medical principles involved.

3. The AOJ should obtain a supplemental medical opinion from the October 2015 VA examiner or other appropriate examiner, to address whether the Veteran's right or left knee disabilities were caused or aggravated by a service-connected disability.

Specifically, the examiner is asked to provide an opinion that addresses whether it is at least as likely as not that the Veteran's right or left knee disabilities were caused or aggravated by a service-connected disability, to include a lumbar spine disability with radiculopathy? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion and should provide a discussion of the facts and medical principles involved.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


